                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DEMARCUS T. YOUNG,

                       Plaintiff,                      Case No. 2:19-cv-245

v.                                                     Honorable Robert J. Jonker

EDSON FORRESTER et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues Business Manager
Edson Forrester, Corrections Officer Unknown Myotte, mail room staff Unknown Party #1 (John

Doe) and Unknown Party #2 (Jane Doe).

               Plaintiff alleges that each of the named Defendants opened and inspected his legal

mail outside of his presence. Defendants also caused Plaintiff’s mail to be rejected and returned

to him, which caused Plaintiff to miss a filing deadline and resulted in the dismissal of a civil suit.

In addition, Defendants discarded envelopes from Plaintiff’s personal mail, so that he was unable

to respond to the letters and lost contact with family and friends.

               Plaintiff states that Defendants violated his rights under the First Amendment.

Plaintiff seeks compensatory and punitive damages.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  2
‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Incoming mail

                Plaintiff alleges that Defendants opened and inspected incoming legal mail outside

of his presence. Incoming mail has long been recognized to pose a greater threat to prison order

and security than outgoing mail. Thornburgh v. Abbott, 490 U.S. 401 (1989); Turner v. Safley,

482 U.S. 78 (1987).       The Michigan Department of Corrections may require that inmates

specifically request that their legal mail be opened in their presence. Knop v. Johnson, 667 F.

Supp. 467, 473 (W.D. Mich. 1987), appeal dismissed, 841 F.2d 1126 (6th Cir. 1988). Further, a

prison can restrict the opening of special mail in the presence of the inmate to those situations

wherein the sender is identified as an attorney and the envelope makes a specific restriction on the

opening. Wolff v. McDonnell, 418 U.S. 539, 576-77 (1974). With regard to mail from an inmate’s

attorney, prison officials have a right to open and inspect such mail for contraband. However, they

may not read the mail and must allow the prisoner to be present, upon request, if the envelope is

marked as confidential. Lavado v. Keohane, 992 F.2d 601, 607-09 (6th Cir. 1993); see also Brewer
                                                   3
v. Wilkinson, 3 F.3d 816, 825 (5th Cir. 1993) (court abandoned the per se rule that the Constitution

requires that the opening and inspection of legal mail be in the presence of the inmate), cert. denied,

510 U.S. 1123 (1994).

               Plaintiff makes a bald assertion that legal mail was opened outside of his presence.

However, Plaintiff does not allege that any of the letters which were opened outside his presence

were marked privileged or confidential. Nor does Plaintiff allege that he had previously requested

all legal mail be opened in his presence. Therefore, because Plaintiff has not alleged facts showing

that he had the right to be present when these letters were opened, his claim is without merit.

               In addition, Plaintiff claims that Defendants discarded envelopes from his personal

mail, so that he was unable to respond to the letters from family and friends, and lost contact with

them. To the extent that Plaintiff is complaining about interference with incoming mail, the Court

notes that prison officials may inspect an inmate’s ordinary mail. See, e.g., Wolff v. McDonnell,

418 U.S. 539, 576-77 (1974). “The possibility that contraband will be enclosed in letters, even

those from apparent attorneys, surely warrants prison officials’ opening the letters.” Id. at 577.

               To the extent that Plaintiff is asserting that Defendants’ conduct violated his First

Amendment associational rights, the Court notes that prisoners retain their First Amendment rights

to communicate with family and friends. Washington v. Reno, 35 F.3d 1093, 1100 (6th Cir. 1994).

However, merely alleging that Defendants did not give Plaintiff the envelopes from his incoming

mail is insufficient to show that Plaintiff was prevented from communicating with family and

friends. Plaintiff does not claim that he did not receive his personal mail. Plaintiff’s contention

that the envelopes actually included a return address is merely speculative, as he apparently did

not see the envelopes. Plaintiff’s family and friends were free to send Plaintiff additional

correspondence if they so desired. In addition, Plaintiff fails to explain why he could not have



                                                  4
obtained the addresses of his correspondents in another manner. Nor does Plaintiff allege that he

was prevented from communicating with family and friends by telephone pursuant to MDOC

Policy Directive 05.03.130. The Court concludes that Plaintiff’s complaint falls far short of

showing that he was unable to communicate with his family and friends in any manner. Therefore,

Plaintiff’s First Amendment claim regarding his ordinary mail is properly dismissed.

IV.      Access to Courts

                Plaintiff claims that Defendants caused his mail to be rejected and returned to him,

which caused Plaintiff to miss a filing deadline and resulted in the dismissal of a civil suit. In

Bounds v. Smith, 430 U.S. 817 (1977), the Supreme Court recognized a prisoner’s fundamental

right of access to the courts. While the right of access to the courts does not allow a State to

prevent an inmate from bringing a grievance to court, it also does not require the State to enable a

prisoner to discover grievances or litigate effectively. Lewis v. Casey, 518 U.S. 343 (1996). Thus,

Bounds did not create an abstract, free-standing right to a law library, litigation tools, or legal

assistance. Id. at 351 (1996). Further, the right may be limited by legitimate penological goals,

such as maintaining security and preventing fire or sanitation hazards. See Acord v. Brown, No.

91-1865, 1992 WL 58975 (6th Cir. March 26, 1992); Hadix v. Johnson, No. 86-1701, 1988 WL

24204 (6th Cir. March 17, 1988); Wagner v. Rees, No. 85-5637, 1985 WL 14025 (6th Cir. Nov. 8,

1985).

                Further, in order to state a viable claim for interference with his access to the courts,

a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also Talley-

Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999). The Supreme Court has strictly limited the types

of cases for which there may be an actual injury:

         Bounds does not guarantee inmates the wherewithal to transform themselves into
         litigating engines capable of filing everything from shareholder derivative actions
         to slip-and-fall claims. The tools it requires to be provided are those that the
                                                   5
         inmates need in order to attack their sentences, directly or collaterally, and in order
         to challenge the conditions of their confinement. Impairment of any other litigating
         capacity is simply one of the incidental (and perfectly constitutional) consequences
         of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

                   In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). Where, as here, “the access claim . . . looks

backward,1 the complaint must identify a remedy that may be awarded as recompense but not

otherwise available in some suit that may yet be brought.” Id. at 415. “Like any other element of

an access claim, the underlying cause of action and its lost remedy must be addressed by

allegations in the complaint sufficient to give fair notice to a defendant.” Id. at 416.

                   In this case, Plaintiff makes a conclusory assertion regarding the alleged dismissal

of a civil suit. While a complaint need not contain detailed factual allegations, a plaintiff’s



1
  Backward-looking claims “do not look forward to a class of future litigation, but backward to a time when specific
litigation ended poorly, or could not have commenced, or could have produced a remedy subsequently unobtainable.
The ultimate object of these sorts of access claims . . . is not the judgment in a further lawsuit, but simply the judgment
in the access claim itself, in providing relief obtainable in no other suit in the future.” Christopher, 536 U.S. at 414
(footnotes omitted). In contrast, the “essence” of a forward-looking claim “is that official action is presently denying
an opportunity to litigate for a class of potential plaintiffs. The opportunity has not been lost for all time, however, but
only in the short term; the object of the denial-of-access suit . . . is to place the plaintiff in a position to pursue a
separate claim for relief once the frustrating condition has been removed.” Id. at 413.




                                                             6
allegations must include more than labels and conclusions. Twombly, 550 U.S. at 555. The court

must determine whether the complaint contains “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. The court need not accept “threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements . . . .” Iqbal, 556

U.S. at 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id. at 678 (quoting Twombly,

550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’ – that the

pleader is entitled to relief.” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff fails to allege

any specific facts regarding the nature of that suit from which the Court could determine whether

it constituted the type of case protected by the First Amendment. Therefore, the Court will dismiss

this claim.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.

                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.



                                                  7
            This is a dismissal as described by 28 U.S.C. § 1915(g).

            A judgment consistent with this opinion will be entered.



Dated:   January 31, 2020                 /s/ Robert J. Jonker
                                          ROBERT J. JONKER
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             8
